DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s responses, see section “II. Objections to the Claims” on page 6 of “REMARKS”, filed 11/05/2021, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claims 1 and 11 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a coating drying method for conveying a coated work piece into a drying oven and drying a coating film of the work piece in the drying oven, the method comprising: 
taking out air from the drying oven, and cooling the air such that each of at least part of moisture and at least part of a volatile organic compound (VOC)  which are contained in the air is condensed to be removed from the air; 
heating the air after the cooling, and returning the heated air into the drying oven, and 
a heat pump whose heat absorption source is the air taken out from the drying oven and whose heat radiation source is the air after the cooling is provided, and by using the heat pump, the cooling of the air and the heating of the air are performed,
the work piece is mounted on a conveyance hanger, and is conveyed into the drying oven, and 
in the cooling of the air, the moisture contained in the air taken out from the drying oven is condensed to be removed from the air such that a dew-point temperature of the air inside the drying oven becomes equal to or less than a surface temperature of the hanger to be conveyed into the drying oven.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Watanabe et al. (US JP 2011-088052) discloses “A coating drying method for conveying a coated work piece into a drying oven and drying a coating film of the work piece in the drying oven, the method comprising: taking out air from the drying oven, and cooling the air such that each of at least part of moisture and at least part of a volatile organic compound (VOC) which are contained in the air is condensed to be removed from the air; heating the air after the cooling, and returning the heated air into the drying oven, and a heat pump whose heat absorption source is the air taken out from the drying oven and whose heat radiation source is the air after the cooling is provided, and by using the heat pump, the cooling of the air and the heating of the air are performed, the work piece is mounted on a conveyance …, and is conveyed into the drying oven, and in the cooling of the air, the moisture contained in the air taken out from the drying oven is condensed to be removed from the air ….”, however Watanabe et al.  does not disclose the limitations of “... the method comprising: …, the work piece is mounted on a conveyance hanger, …, and in the cooling of the air, the moisture contained in the air taken out from the drying oven is condensed to be removed from the air such that a dew-point temperature of the air inside the drying oven becomes equal to or less than a surface temperature of the hanger to be conveyed into the drying oven.”
Therefore, allowance of claims 1-5 is indicated because the prior art of record does not show or fairly suggest ... the method comprising: …, the work piece is mounted on a conveyance hanger, …, and in the cooling of the air, the moisture contained in the air taken out from the drying oven is condensed to be removed from the air such that a dew-point temperature of the air inside the drying oven becomes equal to or less than a surface temperature of the hanger to be conveyed into the drying oven in combination with the structural elements and/or method steps recited in at least claims 1-5.
As to claim 7, the prior art of record fails to disclose or suggest alone or in combination as claimed a coating drying device for drying a coating film of a coated work piece, comprising: 
a drying oven into which the work piece is conveyed; 
a cooler into which air from the drying oven is conducted, and which cools the air such that at least part of moisture and at least part of a volatile organic compound (VOC) which are contained in the air are condensed to be removed; 
a heater into which the air after the cooling by the cooler is conducted, and which heats the air; 
a circulation path which circulates the air inside the drying oven so as to pass from the cooler through the heater and to be returned into the drying oven; and 
a heat pump which connects the cooler and the heater together, the heat pump supplying cold heat, cooling the air, to the cooler by heat exchange, and which supplies hot heat, heating the air, to the heater by heat exchange, wherein 
the work piece is mounted on a conveyance hanger, and is conveyed into the drying oven, and 
the cooler condenses the moisture contained in the air taken out from the drying oven to be removed from the air such that a dew-point temperature of the air inside the drying oven becomes equal to or less than a surface temperature of the hanger to be conveyed into the drying oven.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Watanabe et al. (US JP 2011-088052) discloses “A coating drying device for drying a coating film of a coated work piece, comprising: a drying oven into which the work piece is conveyed; a cooler into which air from the drying oven is conducted, and which cools the air such that at least part of moisture and at least part of a volatile organic compound (VOC) which are contained in the air are condensed to be removed; a heater into which the air after the cooling by the cooler is conducted, and which heats the air; a circulation path which circulates the air inside the drying oven so as to pass from the cooler through the heater and to be returned into the drying oven; and a heat pump which connects the cooler and the heater together, the heat pump supplying cold heat, cooling the air, to the cooler by heat exchange, and which supplies hot heat, heating the air, to the heater by heat exchange, wherein the work piece is mounted on a conveyance …, and is conveyed into the drying oven, and the cooler condenses the moisture contained in the air taken out from the drying oven to be removed from the air ….”, however Watanabe et al.  does not disclose the limitations of “A coating drying device for drying a coating film of a coated work piece, comprising: …, wherein the work piece is mounted on a conveyance hanger, …, and the cooler condenses the moisture contained in the air taken out from the drying oven to be removed from the air such that a dew-point temperature of the air inside the drying oven becomes equal to or less than a surface temperature of the hanger to be conveyed into the drying oven.”
Therefore, allowance of claims 7-11 is indicated because the prior art of record does not show or fairly suggest a coating drying device for drying a coating film of a coated work piece, comprising: …, wherein the work piece is mounted on a conveyance hanger, …, and the cooler condenses the moisture contained in the air taken out from the drying oven to be removed from the air such that a dew-point temperature of the air inside the drying oven becomes equal to or less than a surface temperature of the hanger to be conveyed into the drying oven in combination with the structural elements and/or method steps recited in at least claims 7-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762         

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799